Citation Nr: 0300210	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2001, a statement of the case was issued in 
September 2001, and a substantive appeal was received in 
November 2001.  

In November 2001, the veteran requested a hearing to be 
conducted by a Member of the Board.  In December 2001, he 
indicated in writing that he was dropping his request for 
a hearing by a Member of the Board.  


FINDING OF FACT

The symptomatology attributable to the veteran's service-
connected PTSD is productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private medical 
records, lay statements, reports of VA examinations, and 
correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim.  

Moreover, in an August 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).

Furthermore, the claimant has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to an increased rating for PTSD.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

A December 1984 letter from a private physician indicated 
that the veteran had dysthymic disorder with depression 
and anxiety.  

A July 1989 VA social survey included the opinion that the 
examiner (a social worker) thought that the veteran may 
have some symptoms of PTSD but he did not report any of 
the classic symptoms of PTSD.  He did report that he had 
had serious problems upon his return from Vietnam 
including drinking, drug abuse, relationship problems with 
his wife and problems with authority.  It was also noted 
that the veteran had a history of depression and suicidal 
tendencies.  

A VA PTSD examination conducted in August 1989 resulted in 
a diagnosis of anxiety neurosis with depression.  The 
examiner noted that the veteran was not in the direct line 
of fire while in Vietnam and his one reported 
participation as a door gunner on one mission was not a 
threatening one.  

Service connection for PTSD was granted in March 1991.  
The Board notes the RO granted service connection based on 
unverified stressors.  A 10 percent disability evaluation 
was assigned.  

The veteran submitted his claim for an increased rating 
for PTSD in June 1999.  

VA outpatient treatment records associated with the claims 
file reveal that the veteran was receiving intermittent 
treatment for mental disorders.  Diagnoses included PTSD 
and depression.  The individual therapy records from the 
last few years reveal that most of the veteran's problems 
revolved around his relationship with his wife.  There 
were a few references to his war time experiences..  Group 
therapy notes revolved somewhat around Vietnam issues.  
There were references to anger the veteran was 
experiencing.  A November 1997 record indicated that the 
veteran had a lot of PTSD symptoms including anxiety, 
trouble concentrating while reading, memory disturbance, 
pointless fears, night terrors that are without any basis 
and he was sleeping with a loaded gun under his bed.  In 
July 1999, it was noted that the veteran was unable to 
work due to a back injury.  In September 1999, he 
complained that his PTSD and anger are getting out of 
control.  In April 2002, it was noted that the veteran was 
suicidal secondary to family conflicts.  In May 2002, it 
was noted that the veteran was no longer suicidal but he 
continued to have significant situational stress.  A 
second clinical record dated in May 2002 included a 
diagnosis of PTSD and noted moderate marital problems as a 
stressor.  A GAF of 50 was assigned.  

On VA examination in July 1999, the veteran reported that 
he was running a flea market but he was going to quit the 
work on the advice of his doctor due to chronic back pain.  
He reported that he had been married for 31 years but the 
marriage was poor as they were not close and spent little 
time together.  He stated that he got along well with his 
older child but would clash with his younger child.  

With regard to PTSD symptoms, the veteran reported that 
they had increased in severity within the past year.  He 
reported that he would not allow anyone to be close to 
him.  He had two male friends he reported he did not want 
to be close to and preferred to be alone.  He did not like 
to go to public places as he was uncomfortable and wanted 
to sit back in a corner.  He reported that his anger was 
increasing.  He alleged that he had amnesia about many 
events that occurred in Vietnam.  He was usually not 
bothered during the day with thoughts of Vietnam.  He 
reported having nightmares of Vietnam approximately once 
per week.  He also reported having flashbacks but when 
asked to elaborate, the veteran refused to do so.  He 
reported that he had a lot of survivors guilt about 
Vietnam.  He reported that his sleep was fairly good.  He 
indicated he had an exaggerated startle response.  He 
stated that he had problems with his anger.  He was not 
involved with anyone socially.  

Mental status examination revealed that the veteran was 
neatly groomed and cooperative.  Distress was noted when 
discussing flashbacks but other wise he did not 
demonstrate any anxiety or stress.  No psychomotor 
retardation or agitation was noted.  Affect was generally 
broad and engaging.  Speech was normal in rate and volume.  
Thought processes were linear and sequential.  Thought 
content was negative for any psychotic symptoms.  No gross 
cognitive defects were noted.  The diagnosis was PTSD.  It 
was the examiner's opinion that the veteran was mildly to 
moderately impaired occupationally and moderately impaired 
socially from the symptoms of PTSD.  The examiner did not 
have access to the veteran's claims file for this 
examination.  

A January 2000 lay statement from an employee of the 
veteran's attested to difficulties she had working with 
the veteran and his anger with customers.  

The veteran was hospitalized from October 2000 to December 
2000 for treatment of PTSD.  Major depression was also 
diagnosed at that time.  His support system was reported 
to be his spouse, children, and a friend named Jerry.  He 
had recently closed his self-employed business and was 
working independently in sales.  Mental status examination 
revealed mild depression with a good range of affect, and 
no suicidality, psychotic elements or gross cognitive 
impairment.  Psychological testing revealed that the 
veteran scored in the moderate range for depression.  He 
admitted to difficulty working, fatigue, poor appetite, 
sleep disturbance, difficulty expressing feelings, anger 
problems and startle response.  Other testing revealed the 
possibility of multiple diagnoses.  It appeared that the 
veteran had serious concentration problems and thinking 
problems as well as notable anxiety and depression.  

A VA PTSD examination was conducted in June 2001.  The 
examiner reviewed the veteran's claims file in depth.  
Mental status examination revealed that the veteran's 
affect was labile, ranging from anger to despondency.  
Moderate to frequent suicidal ideation without intent was 
noted.  He had assaultive verbalizations.  With regard to 
thought content, it was noted that responses were variable 
in specificity, ranging from inadequate to excessive 
elaboration with substantial persecutory ideation.  
Delusions and hallucinations were not clinically apparent.  
Thought processes were circumstantial and tangential.  The 
veteran was alert with associations sometimes logically 
inconsistent.  He was oriented to person, place, time and 
situation.  Speech was of a good volume with excessive 
pitch variation.  Some legitimate impairment in recent and 
remote memory was noted but was also exaggerated as 
determined by testing results.  Concentration was mildly 
impaired.  Judgment was poor due to depression and 
personality impairment.  Impulse control was fair without 
evidence of illegal behavior but the veteran was prone to 
emotional blow-ups.  Psychiatric testing suggested that 
the veteran exaggerated, either consciously or 
unconsciously, a memory problem.  

The Axis I diagnoses from the examination were conversion 
disorder in partial remission, pain disorder associated 
with both psychological factors and a general medical 
condition, moderate to severe major depression and minimal 
to mild combat PTSD.  An Axis II diagnosis of personality 
disorder not otherwise specified to include borderline, 
antisocial and avoidant features was also made.  A Global 
Assessment of Functioning (GAF) scale score of 70 based on 
the service-connected conditions alone and 55 based on all 
mental disorders was assigned.  

The examiner opined that the veteran's current condition 
was a mix of mental and personality disorders.  It was 
clear to the examiner that these disorders began well 
before the veteran's enlistment in the Army.  His opinion 
was supported by citations to the veteran's personal 
history.  PTSD was diagnosed in connection with the 
veteran's military service.  The examiner summarized by 
writing that the veteran's occupational and social 
adjustment over the past five years or so had suffered 
more from his personality disorder and non-military mental 
disorders than from his experiences in the Army.  It was 
opined that the veteran's current level of functioning due 
to the PTSD was minimally to mildly impaired with moderate 
to severe impairment due to his non-military emotional 
disorders.  

Evidence recently submitted by the veteran includes mental 
health clinic notes dated in late October 2002.  These 
records, which include both individual and group sessions, 
document difficulty with social skills, authority figures 
and interpersonal relationships.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined 
by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).   

The veteran's service-connected PTSD has been rated as 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  For a 70 percent disability 
evaluation, the mental disorder must produce occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  For a 50 
percent disability evaluation the mental disorder must 
produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability evaluation.  Occupational and social 
impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent disability evaluation.  38 C.F.R. 
Part 4, Code 9411, in effect as of November 7, 1996.  

There is some evidence in the VA outpatient and 
hospitalization treatment records of the presence of the 
symptomatology which would warrant a rating in excess of 
30 percent for PTSD including social impairment, 
occasional suicidal ideation, problems with concentration, 
problems with anger, impairment of short and long term 
memory, problems establishing work relationships, and a 
GAF of 50.  However, the VA examinations conducted in July 
1999 and June 2001 resulted in opinions indicating that 
the veteran's PTSD is productive of no more than mild to 
moderate social and industrial impairment.  The examiner 
who conducted the June 2001 VA examination noted that the 
veteran did have significant mental problems, but 
determined that only a small part of his problems were due 
to the service-connected PTSD.  The Board has placed great 
probative value on the report of the June 2001 VA 
examination which determined that the veteran experienced 
only minimal to mild combat PTSD.  This opinion was based 
on a very thorough review of all the evidence in the 
claims file at that time and was supported by a complete 
and thorough rationale as well as psychological testing.  
The Court has held that a fully informed decision, based 
on objective documentation and review of all relevant 
records is more probative than an examination based on 
related history or memory.  See Rollings v. Brown, 8 Vet. 
App. 8 (1995); Owens v. Brown, 7 Vet. App. 429 (1995).  In 
short, the Board finds that the more probative evidence is 
the one promulgated as a result of the June 2001 VA 
examination which examiner had access to a complete and 
accurate history of the veteran's in-service and post-
service symptomatology and contributing factors and who 
clearly addressed all potential diagnoses and gave a 
rationale for his conclusions.  This examiner attributed 
the majority of the veteran's mental symptomatology to 
nonservice-connected mental disabilities.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

